 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDLandfill,Incorporated and International BrotherhoodofTeamsters,Chauffeurs,Warehousemen andHelpers of America,Local UnionNo. 13. Case 27-CA-3488June 26, 1973DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSJENKINSAND KENNEDYOn September 28, 1972, Administrative Law JudgeGeorge H. O'Brien issued the attached Decision inthis proceeding. Thereafter, the General Counsel filedexceptions and a supporting brief; Respondent filedcross-exceptions and a brief answering the GeneralCounsel and supporting the Administrative LawJudge's Decision; and the General Counsel filed abrief in answer to the Respondent's cross-exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Landfill, Incorporated, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order.DECISIONSTATEMENT OF THE CASEGEORGE H. O'BRIEN, Administrative Law Judge:On July11, 12, and 19, 1972, inDenver,Colorado,a hearing washeld in the above-entitledmatter.The complaint,issuedMay 17,1972, is based on a charge filed March 3, 1972, asamended March21, April 5, and May 9,1972, by Interna-tional Brotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America,Local Union No. 13, hereincalled the Union,and alleges violations of Section 8(a)(1)and (3)of the NationalLaborRelationsAct by Landfill,Incorporated,herein called Respondent.Upon the entire record in this proceeding,including myobservation of the witnesses and after due consideration ofthe posthearing briefs,Imake the following:FINDINGS OF FACTITHE BUSINESSOF THERESPONDENTRespondent, with its principal office in Denver, Colora-do, is a Colorado corporation engaged in the disposal ofsolid and liquid waste. Respondent supplies services to Met-ropolitan Denver Sewage Disposal District No. 1, whichhave an annual value exceeding $50,000. Metropolitan Den-ver Sewage Disposal District No. 1, annually receives di-rectly from points located outside the State of Colorado,materials valued in excess of $50,000. Respondent is anemployer within the meaning of Section 2(2) of the Actengaged in commerce and in a business affecting commercewithin the meaning of Sections 2(6) and (7) of the Act.IITHE LABORORGANIZATION INVOLVEDThe Unionis a labor organizationwithin themeaning ofSection 2(5) of the Act.IIITHEALLEGED UNFAIRLABOR PRACTICESA. The IssuesThe complaint as amended alleges in material substancethat Respondent through its supervisors, Lee Fregeau, PatDeMaris, Bruce Baird, and Will Lewis, violated Section8(a)(1) of the Act by coercive interrogation, threats of repri-sal, and promises of benefit, and violated Section 8(a)(3) ofthe Act by discharging Stanley L. Shull on April 23, 1972,and discharging Otis W. Bottoms on May 8, 1972.The complaint on which issue was joined July 11, 1972,further alleged:VIII.All employees employed by Respondent at itsDenver, Colorado location, excluding office clericalemployees,sales personnel,guards, professional em-ployees and supervisors constitute a unit appropriatefor the purposes of collective bargaining within themeaning of Section 9(b) of the Act.IX. On or about February 24, 1972, a majority of theemployees [in said unit] designated the Union as theirrepresentative for the purposes of collective bargain-ing.X. . . . by virtue of Section 9(a) of the Act [the Union]is the exclusive representative of all of the employeesin said unit for the purposes of collective bargainingXI. Since February 25, 1972 . . . the Union has re-quested and is requesting the Respondent to bargaincollectively... .XII. Commencing about February 29, 1972... Re-spondent did refuse and continues to refuse to bargaincollectively with the Union... .XV. By the acts described in paragraph XII Respon-dent did refuse to bargain . . . and thereby did engage204 NLRB No. 95 LANDFILL, INCORPORATEDin unfair labor practices within the meaning of Section8(a)(5) of the Act.Respondent's answer admitted the allegations of demandand refusal contained in paragraphs XI and XII,supra.Itdenied that the alleged unit was appropriate, denied that theUnion represented a majority, and denied any violation ofthe Act.Near the close of the first day of hearing the GeneralCounsel asked leave to amend his complaint by deletingtherefrom, paragraphs numbered XI, XII, and XV, and toamend the unit description to read: "VIII. All employeesemployed by Respondent at its Denver, Colorado, sludgehaul project, excluding...."In explanation of this motion the General Counsel statedthat he was unaware, until the morning of the hearing, ofthe fact that Respondent had two operations in the Denverarea, a sludge haul project in which the Union representeda majority of the employees and a land fill project at whichthe Union represented no employee. He further stated thathe would seek an order requiring Respondent to bargainwith the Union for employees in the sludge haul projectalone. On July 12, 1972, I granted leave to amend the com-plaint and at the close of the General Counsel's case ad-journed the hearing for I week to permit Respondent toevaluate its position and prepare a defense to the issuesraised by the amendment.B. The SettingRespondent was formed in 1966 by Tom Nieman andRobert S. Calvert. In August 1971, all of Respondent's stockwas sold to Browning-Ferris Industries of Houston, Texas,the country's largest firm dealing solely in the handling ofwaste materials. Nieman and Calvert remained with Re-spondent as coexecutive officers. Lee Fregeau, who was andiscarried on the Browning-Ferris' Houston payroll, wasassigned to Respondent as consultant and trouble shooterwith the title of acting assistant manager. At the presenttime and at least throughout 1971, Respondent operated asanitary landfill at 48th and Holly Streets in CommerceCity, a Denver suburb. As of February 22, 1972, it had 14employees stationed at the landfill, operating and maintain-ing compaction equipment, bulldozers, scrapers, and roadgraders. Employees at the landfill are paid from a separatecheck register.The plant of Metropolitan Denver Sewage Disposal Dis-trictNo. 1, extracts the solid matter from sewage and re-duces it to a consistency resembling that of river bottommud. Until some time in 1971, this resulting sludge wasburned at the plant in large incinerators. In cooperationwith the Universities of Colorado and Chicago, a processwas developed which would convert the sludge into agricul-tural fertilizer and the incinerators were shut down. For abrief period the District itself hauled the sludge to LowryBombing Range.On November 1, 1971, Respondent took over from thedistrict the operation of transferring sludge from disposalplant to bombing range, distributing the product on theground, and preparing the land for planting. Upon beingawarded the contract, Respondent purchased five trailers,two road tractors, one hostler tractor to move and position545the trailers at the plant, one manure spreader, one harrow,one caterpillar bulldozer, one John Deere tractor, and oneused Auto-Car dump truck which was specially adapted tohandle the spreader. At some later date a second used dumptruck was purchased and similarly adapted to handle themanure spreader at the range.During the week ending February 29, 1972, 13 employeeswere carried on the separate sludge haul check register, andRespondent was operating two 10-hour shifts. On each shiftthere was one loader at the plant, two truck-tractors trans-porting loaded trailers from the plant to a hopper on therange, and one dump truck operating on the range distribut-ing the sludge through the manure spreader. On one shiftthe John Deere, pulling a harrow, plowed the sludge into theground, leaving it ready to be planted with grass. The opera-tion was directly supervised through February 29 by PatrickDeMaris. After February 29 it was directly supervised byBruce Baird.C. Sequenceof EventsOtis Bottoms was hired December3, 1971, asa driver byLee Fregeau.On Thursday,February24, 1972,he called atthe office of the Union,signed an authorization for repre-sentation card,and obtained 11 blank cards.On the samedate he obtained the signatures of five of his fellow employ-ees on the sludge haul project.On February25, Bottomsobtained the signature of four additional sludge haul em-ployees,and the signature of an employee of B & L Wreck-ing Company who was performing maintenance work onRespondent's equipment on that date.'The last to sign wasBruce Baird at11:15 p.m. on Fridaynight.Baird had re-turned to the plant empty from his last trip to the bombingrange and found Bottoms' van blocking the plant driveway.Near the end of the day shift on Friday evening,February25, loader David Fullmore told his supervisor,Patrick De-Maris:Everybodyat Landfill signed cards but you and JimJames,and if you don't get up there and sign them youare going to be out of a job,because they're going tobring some union guys in to take care of your place.At 9 p.m. and again at midnight,Fullmore telephoned De-Marts at his home and reminded him that if he and Jamesdid not sign union authorizationsthey wouldlose their jobs.At 2 a.m. on February 26, when Mrs. DeMaris answered thetelephone,Fullmore said something which reduced her totears, and then told DeMaris that the Union was investigat-ing his employment record in San Diego.On Saturday,February 26,the Respondent received fromthe Union a certified letter,postmarked"1PM 25 FEB"addressed to its landfill in CommerceCity,reciting:This is to adviseyour companythat the undersignedlabor organization has been authorizedby a majorityof "All employees employed by Land Fill,Inc., butexcluding all office clerical employees, sales personnel,1B & L Wrecking Company is a demolition firm owned by Nieman Itsemployees are supervised by Fregeau On occasion it has had a contract withOperating Engineers International UnionWhen its employees are used onRespondent's work, Respondent is charged for the service 546DECISIONSOF NATIONALLABOR RELATIONS BOARDguards,professional employees and supervisors as de-fined in the Act,"to represent them on all matterspertaining to their wages,hours of work and otherterms and conditions of employment.Thisletter is also to advise your company that we arein a position to prove that we represent the above-described unit of employees.Further,as the bargaining agent for said employees, werequest that your company meet with us for the pur-pose of negotiating the terms of a labor agreementcovering their wages, hours of work and other termsand conditions of employment with your company.We request,therefore,that thismeeting be held at10:00 a.m. on February 29, 1972,in our office,locatedat 3245 EliotStreet,Denver,Colorado.On Saturday, February 26, Fregeau asked driver Kettlerwhether he had signed a card and received an affirmativereply. He asked spreader operator Midkirk how many hadsigned cards and received the reply "ten or eleven." Inresponse to Fregeau's question"Who signed?' Midkirk an-swered that he did not remember. After his investigation,which did not include speaking to Bottoms or to Fullmore,Fregeau told driver Lynn Butler:that he didn't know why we had done it, but that ev-erything wasokay,there were no hard feelings betweenthe company and he hoped there were none on the partof the employees.Butler told him that he had signed the card "for representa-tion,also for better benefits."Fregeau then reminded ButlerthatRespondent had, the previous week, obtained fromeach employee information for medical insurance,and stat-ed that "now[the employees]had signed the union cardsthat we could not have it until everything was settled."At about 4:30 p.m. on Saturday, February 26,as Bottomswas leaving the Metro plant on his first trip of the day,DeMaris, whose shift was ending,walked up to the cab ofBottoms'truck,opened the door,and with vulgar emphasis,threatened to drag Bottoms out of the truck and beat him.Bottoms closed the door,without comment and took hisload to the bombing range.Immediately thereafter DeMaris told Midkirk, "You arejust starting something,"and that he "was a chicken forsigning up."A few days later, after he had been replaced by Baird assupervisor,DeMaris told Bottoms: "Look,Otis,I'm sorryfor jumping at you. I was tired and I was kept up all nightand I was in a bad mood.I apologize."Bottoms replied, "Iaccept your apology."On Monday, February 28, Respondent telegraphed theUnion:In responseto your letter dated February 25, 72, thisis to adviseyou that LandfillInc. does not feel that itis necessary to meet at this time withTeamsters Local13 at 10 AM on February 29, 1972.Respondent followed this with a second telegram on Febru-ary 29,reciting:Please be advised that we have a good faith doubt thatyou do in fact represent an uncoerced majority of allemployees in an appropriate collective bargaining unitand we therefore suggest that you use the processes ofthe NationalLaborRelations Board in order to de-termine this question.The Union did file a petition. It also filed, on March 4,1972, the original charge in the instant proceeding.About March 21, Nieman, having learned either from theUnion directly,or through some Board agent,that theUnion planned to strike,called a meeting of the sludge haulemployees at the Metro plant and:I told them that their union activities really, I didn'tcare about,whether they were for or against a union,was pretty much up to them, what they wanted to do.The thing I wanted to emphasize with them is the crit-ical nature of the hauling of the sludge, that no matterwhat happened, whether they went on strike, that theplant would stay in operation and that we would haveto stay in operation and that we would have to replaceany of the drivers or other employees with substituteemployees if they did go on strike.About 6 p.m. on Thursday, March 24, the Union sta-tioned pickets at the loading area of the disposal plant.Baird immediately asked the employees individually "ifthey were continuing to work or if they were going to thepicket line." Baird testified:my duties were to find out who was staying and whowas going because I had to replace the men that weregoing,and I didn'thave time, like a day or two toreplace them. I had to replace them on the spot.In response to Baird's telephoned inquiry, Wheeler, whowas not scheduledto work Thursday or Friday,said he wasgoing fishing and would make up his mind later. WhenBaird telephoned again on Saturday, Wheeler said he wasstaying out.In one or both of these conversations Bairdstated that if Wheeler would cross the picket line he couldhave his choice of trucks and shifts, and Respondent wouldpay for a "comprehensive" rider on Wheeler's car insur-ance. Baird had been authorized by Respondent's comptrol-ler,Will I. Lewis, to promise any employee, who continuedto work during the strike, paid insurance to cover damageto the employee's property caused by vandalism, fire, orbomb.Richards arrived at the Metro plant shortly after the pick-et line had been set up. He had brought one of the dumptrucks into Denver for repair and had been promised a rideback to his car at the bombing range by Fregeau. Richards,who had been operating the spreader, had previously askedto be transferred to driving. Fregeau said he could have thedrivingjob if he would cross the picket line. When Richardsdeclined the offer, Fregeau said "I'll get you back theresomehow," but he never did.Seven employees respected the picket line. These were:drivers Butler,Wheeler, Kettler, and Bottoms, loader Full-more, and spreader operators Shull and Richards. Respon- LANDFILL, INCORPORATEDdent continued to operatewithnonstrikers and replace-ments.On March 30,1972, Respondent sent certified letters toeach of the strikers,above named,reciting:Dear Mr:Please be advised thatthis companyintends to contin-ue operationsand you are welcome to come back towork if you want to do so. However, if you elect toremain on strike a permanentreplacement will be hiredto fill yourvacated position.Accordingly, if you do not report to work by April 3,1972, a permanentreplacementwill be hired in yourplace.Landfill, Inc.ByWill I. Lewis, Jr.Will I. Lewis, Jr.ProjectManagerShull was discharged by telephone on April 3, 1972. Allother strikers returned to work in their formerpositions ontheir formershifts on eitherApril 3 or April 4, 1972.On April 4, 1972,the following certified letter was mailedto Shull:On or about February 22, 1972, the maintransmissionbecame locked in the Mack truck which you were driv-ing, resulting in its repair.On February 25, 1972, the oil chain box on the spreaderattachmenton the Mack truck which you were drivinghit the ground,resulting in repair and replacement.On March 4, 1972, the Auto-Car which you were dnv-ing was drivenwith the PTO in gear, resulting in itsrepair andpartial replacement.On March 15, 1972, the power divider on the Macktruck you were driving failed, resulting in its replace-ment.The total repair cost of these four items is $3,081.85.A letter, received on March 31, 1972, from the firm thatrepaired the equipment,states that in the first instancethere was apparent driver error. The 4th instance, thepower divider, was the definite fault of the driver.We are thereforeterminatingyour employment as ofthis date.Very truly yours,Landfill, Inc.Tom NiemanTom NiemanOn May 8, 1972, the following letter was handed to Otis547Bottoms by Bruce Baird:Re: Termination of EmploymentEffective May 8, 1972, your employment with Landfill,Inc.,Metro Sewer District Sludge Project, has beenterminated. The reason for this termination is you wereobserved on May 8, 1972 on Highway 1-70 going eastof Highway 225 which is not the assigned route for thetruck.Bruce BairdBruce BairdD. The Discharge of Stanley L. ShullShull was hired in January, 1972, and worked as a spread-er operator at the bombing range until he went on strike,March 24. Nieman testified that the decision to dischargeShull was based on reports from Baird and Fregeau andexaminationof repair bills and:Well, the reasons for the termination of he and formeremployees and subsequent employees has been prettymuch a policy of our company since we originally start-ed, that if thereseemsto be an excessive amount ofequipment damaged by any employee, then it's justlogic that his employment be terminated. In this partic-ular instance, a review of the equipment repairs andthose that were necessary during the time that Mr.Shull was operating indicated that there was an exces-sive amount of damage, that Mr. Shull had beenwarned of previously, and it's just a logical terminationof employment.The Auto-Car and the Mack were ordinary, all purposethree-axle dump trucks. They were purchased as usedequipment and were modified in Denver to adapt them foruse with manure spreaders. They were incapable of propell-ing themselvesthrough mud and, in wet conditions, theywere pulled by a caterpiller bulldozer operated by an em-ployee on the sanitary landfill check register. Breakdownswere-frequent, and the mechanic permanently stationed atthe landfill was frequently required to spend half of his timeworking at the bombing range. The mechanic employed byB & L Wrecking also worked on the trucks, and it wasfrequently necessary to tow them into Denver for majorrepairs. It was rarely that both trucks were in operablecondition at the same time.Raymond Bestwick, a nonstriker, testified that while hewas driving the Mack it stuck in gear in fourth speed auxili-ary transmission. Shull testified that when he reported forwork on February 22, Bestwick told him that the transmis-sion on the Mack was stuck and that he had reported thefact to the management. Respondent's records demonstratethat Shull did not drive the Mack on February 22, but didoperate the Auto-Car on that date. The first reason statedin Shull's discharge letter is false.Bestwicktestified that "The chain box is loaded low tothe ground, you go through a ravine or anything and it hits."Shull testified without contradiction that the chain gearboxon the Mack was ruined when Jess Midkirk, a nonstriker,backed into a bank. Respondent's records show that Shull 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDdrove the Auto-Car on February 25 and did not drive theMack. The second stated reason in Shull's discharge letteris false.On March 4, 1972, Shull did drive the Auto-Car. Thepower-take-off did not give out on any truck while Shull wasdriving it. No testimony was offered concerning the circum-stances of the PTO breakdown or its repair. Baird and Fre-geau did testify that they had observed Shull driving fromthe hopper to the spreading area with the PTO in gear, andthat this would have a tendency to weaken the mechanism,and cause it to give out at some later time. Bestwick testifiedthat both he and Shull had been warned that this was anundesirable practice.On some date in late February or early March, Bestwickstarted operating one of the trucks at about 6:00 p.m. Allwitnesses agree that it was the obligation of the operator atthe beginning of his shift to check the oil and grease andhydraulic fluid in the truck. On his first trip, Bestwick notedthat there was something wrong. He thought it was a dryline.On the second trip out he smelled something burning,but continued to operate the truck until it quit. The nextmorning, by daylight, Bestwick observed that the grease hadall run out of the transmission.When asked for his opinionof how thegrease gotout of thetransmission Bestwicktestified:"The power-take-off got wore out and the bush-ings went out of the shaft that holds the gears and the greaseall ran out of it."Baird testified that the cost of repairing the transmissionwas "around $3,500."It is plain that the damage to the transmission was causedby Bestwick continuing to operate the truck, after he notedthat"something was wrong,"and particularly after hesmelled something burning."While Shull's failure to disen-gage the PTO when driving between the hopper and thespreading area may have been a contributing cause, it wasnot the proximate cause of the damage to the transmission.The transmission damage caused by running without greasewas not mentioned in Shull's discharge letter.Iconclude that the third stated reason for Shull's dis-charge was also false.On March 15, on his first trip with the Mack, Shull notedthat it was pulling back and letting go, and it felt as if thebrakes were giving out. He had distributed only about 15%of his load when he decided to shut off the spreader andbring the truck back to the hopper.He made several at-tempts to reach Baird on the car radio.While he was at-tempting to reach Baird,Fred Kettler arrived with a load ofsludge and he and Shull checked over the truck. FinallyShull reached Baird on the car radio which was in his pickupparked in front of Baird's home. Shull reported that itsounded like the rear end. Baird asked Kettler if it wouldbe safe to continue to drive the truck and Kettler replied:If you want him to tear up the transmission or the rearend, go ahead.If it was up to me, no.Baird,ignoring this advice, told Shull to go ahead and andfinish his shift. Baird then called Bestwick and asked himto go out to the range and look at the truck.Shull, following instructions, distributed the rest of hisload. Bestwick arrived at the hopper as Shull was returningempty and inspected the truck. Bestwick drove the truckand determined by the noise it made that the rear end wasout. Shull resumed spreading using the John Deere Tractor.Bestwick removed the front rear axle from the truck so itcould be towed to the shop without further damage.The only testimony as to the cause of this breakdown isthe purely imaginative testimony of Baird and Fregeau thatShull had stuck the truck in the mud and in attempting toget it out under its own power had overloaded the powerdivider. In normal operation the truck is driven by the rearwheels alone. If the rear wheels start to slip, the powerdivider automaticallyengagesand delivers power to theforward pair of rear wheels. All spreader operators wereunder strict instructions to leave the truck whenever it be-came stuck in the mud and call the caterpillar bulldozer topull it out. The Mack did not become stuck at any time onthe night of March 16. Shull did not violate any instructionon the night of March 16. There is no testimony, other thanthe discharge letter itself, that Shull was blamed or criticizedin any way for the March 16 breakdown.Iconclude that the fourth reason stated in Shull's dis-charge letter is false.This case presents the relatively rare instance of two em-ployees, with identical jobs, equal in experience, havingvirtually identical mechanical difficulties. Shull's conductwas exemplary and designed to minimize any damage to themachinery. Bestwick's conduct, in running his truck until itbroke down entirely, can only be characterizedas reckless.Bestwick, although he did sign a Union authorization card,continued to work for Respondent during the strike and wasstill employed by Respondent on July 19, 1972.I conclude and find that but for the fact that he respectedthe Union picket line, and did not work during the strike,Shull would stillbe employed by Respondent. The dis-charge ofShull on April 23, 1972, was motivated byRespondent's intent to discourage legitimate union activityand had the necessary and foreseeable effect of discourag-ing such activity.E. The Discharge of Otis BottomsThe Metro plant is northeast of the Denver city limits.The bombingrange iseast of the city of Denver, about 23miles from the plant. The route followed by the sludgetrucks issouth on Route 225 to Sixth Avenue, thence eastthrough Lowry Air Force Base to the bombing range.Trucks are expected to make the round trip in not more than1hour and 25minutes.On the day he was hired by Fregeau, Bottoms rode withdriver Delbert Goodin on one trip. Goodin toldBottomsthat if Sixth Avenue should be blocked he could reach theplant by turning north about 3 miles west of the bombingrange andfollow a graveled country road (Gun Club Road)in a straightline to Interstate 70, thence west to the vicinityof the Metro plant. The route using Gun Club Road andInterstate70 is either I mile or 1.3 miles farther than theregular route using Sixth Avenue and Route 225.During the entire period of his employment, Bottoms wasnever criticized for his work or his conduct. After the strike,when Baird decided to assign permanent shifts to drivers onthe basis of seniority and to abandon his previous system ofbiweekly rotation of shifts, Bottoms waived his seniorityrights. He told Baird that since his family was grown, Baird LANDFILL,INCORPORATED549could give themore desirable shifts to employees with fami-ly responsibilities and he wouldtake what wasleft.Whatwas left was a night shift.On his firsttrip of the evening,May 8,1972, Bottoms wasdelayed in reachingthe rangeby road work on Sixth Ave-nue. The highwaywas beingchanged froma three-lane toa two-lane road. Only one lane was open andtrafficwasbeing controlled by flagmen.Bottoms,in an attempt toavoid further delay,returnedempty via Gun Club Roadand Interstate70. This is the only timein his entireemploy-ment that he drove Gun Club Road.Either later that night(or more probablythe followingday) Baird handedto Bottoms the discharge letter datedMay 8.Bottoms remonsterated:I'm sureyou understand,Bruce Baird, that you arewrong,because that is a classified route,as an alternateroute. . .the constructionwork had causedme to takethat trial on usingthat other road.Baird replied,Well, all I wanted to do was just give youa warningletter forit,but the letterwas alreadywaiting at theoffice and the check whenIgot up there.Iconclude and find that Respondent was determined torid itselfof the person whom it considered primarily respon-sible for thestrike whichthreatenedto destroy half of itsbusiness and seizedupon the May 8 incidentas a pretext tojustify thedischarge.The dischargeof Bottoms was moti-vated byRespondent's intent to discourage legitimate unionactivity andhas the necessary effect of discouraging suchactivity.IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent as set forth herein, oc-curring in connection with its operations,have a close, inti-mate,and substantial relation to trade,traffic,andcommerce among the several states and tend to lead to labordisputes burdening and obstructing commerce and the freeflow thereof.V THE REMEDYunfair labor practicesof the employer havemade a fairelection impossible.Here the GeneralCounsel has failed on all counts. Theemployer unit, in which the Union demandedrecognition,is presumptivelyappropriate. Although theBoard might, ina nonadversary proceeding and witha completerecord, findthat a unit limited tosludge haul employeeswas also appro-priate, the General Counsel has not established by a prepon-derance ofthe evidence the appropriatenessof the unit setforth in thecomplaintas amended.The Unionhas nevermodifiedits demand for recognitionin the larger unit.The charge filed by the Union March 3,1972, gave twoaddresses for Respondent.One was its officein downtown Denver.The other was theaddress of thesanitary landfill, in Commerce City, Adams County, justover the Denverline,whereapproximately half ofRespondent's employeeswere then and are now working.The MetropolitanDenver Disposalplant isalso in AdamsCounty,about 4 milesfrom thelandfill.The Union hasnever representeda majority of employeesin the employerunit which,on thisrecord, I find to be the only appropriateunit for bargaining.Prior to the dateof the strike,Respondent has violatedthe Act in only tworespects.In investigatingthe Union'sclaim of majority, it did notassure the employees ques-tioned that there wouldbe noreprisals, and it didthreatento withhold a promised benefit until the question concern-ing representationraised by the Union's letter had beenresolved.Such minor infractions in the circumstances of thiscase do not make a fair election impossible.Ring MetalsCompany,198 NLRB No. 143.A basic purpose of the Act is to obviatethe necessity forstrikes for recognitionby providingmachinery for the reso-lution of questions concerning representation, and the certi-fication of representatives.The Unionchose to ignore thisavenue.Its strike,designed to secure the capitulation ofRespondentby shutting down thesewage disposal systemofMetropolitan Denver,was a failure. The issuance of abargainingorder in thecircumstances of this case wouldnegate thepolicy of the Act to preventobstructions of com-merce by strikes for recognition.In order to effectuate the purposes of the Act,I find it isnecessary that Respondent be ordered to cease and desistfrom the unfair labor practices found,to take certain affir-mative action,including offering reinstatementto Otis W.Bottoms and StanleyL. Shull with backpaycomputed on aquarterly basis plus interest at 6 percent per annum, and topost appropriate notices.Since the discriminatory discharges found herein go tothe very heart of the Act,N. L. R. B.v. EntwistleMfg, Co.,120F.2d 532, 536 (C.A. 4, 1941),and reflect an attitude ofoppositionby Respondentto the self-organization of itsemployees,the commission of unfair labor practices in thefuture is reasonably to be anticipated from Respondent'spast conduct.It is therefore necessary that Respondent beordered to cease and desist from in any manner infringingon the rights of employees guaranteedby the Act.As a general principle,a bargaining order may issuewhere a union has been designated as their bargaining agentby a majorityof the employees in an appropriate unit andCONCLUSIONS OF LAW1.Landfill,Incorporated,Respondent herein,is an em-ployer within the meaning of Section 2(2) of the Act, en-gaged in commerce and in a business affecting commercewithin the meaning of Sections 2(6) and(7) of the Act.2. International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, Local Union No.13, the Union herein,isa labor organization within themeaning of Section 2(5) of the Act.3.By coercive interrogation of its employees, by a threatto withhold promised benefits,and by offering financial andother benefits to employees to induce them to refrain fromexercising their right to strike,Respondent has engaged inunfair labor practices within the meaning of Section 8(a)(1)of the Act.4.By discriminating in regard to the hire and tenure ofemployment of Otis W. Bottoms and Stanley L. Shull,there-by discouraging membership in the Union, Respondent has 550DECISIONSOF NATIONALLABOR RELATIONS BOARDengaged in unfair labor practices within the meaning ofSection 8(a)(3) of the Act.5.By thus interfering with, restraining, and coercing itsemployees in the exercise of rights guaranteed by Section 7of the Act, Respondent has engaged in unfair labor practic-es within the meaning of Section 8(a)(1) of the Act.6.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tions 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER2Respondent, Landfill, Incorporated, its officers, agents,successors, and assigns shall:1.Cease and desist from:(a)Coercively interrogating employees concerning theirunion membership activities or sympathies.(b)Threatening to delay grant of promised benefits asreprisal for union activities.(c) Promising benefits to individual employees to inducethem to refrain from lawful concerted activities.(d)Discouraging membership in or activities on behalfof any labor organization by discharging or refusing to rein-state employees or in any other manner discriminating inregard to their hire or tenure of employment or any term orcondition of employment.(e) In any other manner interfering with, restraining, orcoercing employees in the right to self-organization, to formlabor organizations, to join or assist any labor organization,to bargain collectively through representatives of their ownchoosing, and to engage in other mutual aid or protection,or to refrain from any or all of such activities.2.Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a)Offer to the following named employees immediateand full reinstatement to their former fobs or, if those fobsno longer exist, to substantially equivalent positions:Stanley L. ShullOtisW. Bottomsand make them whole for any loss of earnings suffered asa result of the discrimination against them. Backpay shallbe computed in the manner set forth inF.W. Woolworth Co.,90 NLRB 289, with interest added thereto in the manner setforth inIsisPlumbing and Heating Co.,138 NLRB 716.(b)Notify immediately the above-named individuals, ifpresently serving in the Armed Forces of the United States,of the right to full reinstatement upon application afterdischarge from the Armed Forces, in accordance with theSelective Service Act and the Universal Military Trainingand Service Act.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, personnel records and reports, timecards, socialsecurity payment records, and all other records necessary toanalyze the amounts of backpay due under the terms of thisDecision.(d) Post at its office in Denver and at all of its operationsin Adams County, Colorado, and at its hopper on the Lowrybombing range, copies of the attached notice marked "Ap-pendix." 3 Copies of said notice, on forms provided by theRegional Director for Region 27, after being duly signed byan authorized representative of Respondent, shall be postedimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are custom-arily posted. Reasonable steps shall be taken by Respondentto insure that said notices are not altered, defaced, or cov-ered by any other material.(e)Notify the Regional Director for Region 27, in writ-ing,within 20 days from the date of the receipt of thisDecision, what steps the Respondent has taken to complyherewith.4IT Is ALSO ORDERED that the complaint be dismissed insofaras it alleges violations of the Act not specifically found.2 In the event no exceptions are filed as provided by Section 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, recommendations, and recommended Order herein shall, asprovided in Section 102 48 of the Rules and Regulations, be adopted by theBoard and become its findings, conclusions, and order, and all objectionsthereto shall be deemed waived for all purposes3 In the event that the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall be changed to read "PostedPursuant to a Judgment of the United States Court of Appeals enforcing anOrder of the National Labor Relations Board4In the event this recommended Order is adopted by the Board afterexceptions have been filed, this provision shall be modified to read- "Notifythe Regional Director for Region 27, in writing, within 20 days from the dateof this Order, what steps the Respondent has taken to comply herewith "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board, having found, after atrial, that we violated Federal Law by questioning employ-ees about their union activities, by threats of reprisal andpromises of benefit, and by discharging employees to dis-courage union activities has ordered us to post this notice.WE WILL offer Stanley L. Shull and Otis W. Bottoms fullreinstatement, and pay them for the earnings each lostas a result of their discharges on April 23, 1972, andMay 8, 1972, respectively, plus 6 percent interest.WE WILL NOT coercively interrogate employees concern-ing their union membership, activities, or sentiments.WE WILL NOT delay the grant of any benefit as reprisalfor union activities.WE WILL NOT promise or grant benefits to employees toinduce them to refrain from union activities.WE WILL NOT discharge or discriminate against any em-ployee because of his membership in or activities onbehalf of any union.WE WILL NOT unlawfully interfere with our employees'union activities in any manner LANDFILL,INCORPORATED551LANDFILL,INCORPORATEDService Act and the Universal Military Training and Service(Employer)Act.This is an official notice and must not be defaced byDatedByanyone.(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,WE WILL notify the above-named individuals,ifpresentlyor covered by any other material.serving in the Armed Forces of the United States,of theAny questions concerning this notice or compliance withright to full reinstatement,upon application after dischargeits provisions may be directed to the Board'sOffice, U.S.from the Armed Forces,in accordance with the SelectiveCustom House, Room 260,721 19th Street,Denver,Colora-do 80202,Telephone 505-843-2555.